              Case 6:19-cv-01190-CL          Document 17          Filed 06/26/20       Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

LISA V. Z., 1                                               Civil No. 6:19-CV-01190-CL

         Plaintiff,

         V.                                                 OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION

         Defendant.

         Based on the stipulation of the parties, it is ORDERED that the case be REVERSED and·

REMANDED for further administrative proceedings including a de novo hearing pursuant to

sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council will remand the case to an

administrative law judge (ALJ), who shall update the medical records, offer Plaintiff the

opportunity for a hearing, and issue a new decision. The ALJ shall also:

     •   Reevaluate the opinion evidence ofrecord, including the medical opinions of Dr. Loeffler;
     •   Reassess Plaintiffs maximum residual functional capacity (RFC), as necessary;
     •   Proceed with the remaining steps of the sequential evaluation process, obtaining
         vocational expert evidence, if warranted, to clarify the effects of the assessed limitations
         on Plaintiffs ability to perform other work in the national economy.                   ·




 1 ln the interest of privacy, this Judgment ·uses only the first name and the initial of tlie last name of the
 non-governmental party or parties in this case.

· Page 1 of2 OPINION AND ORDER
         Case 6:19-cv-01190-CL        Document 17       Filed 06/26/20   Page 2 of 2




       The parties agree that reasonable attorney fees will be awar

Justice Act, 28 U.S.C. § 2412, upon proper request to the
                                                                                       .   '
       IT IS SO ORDERED and DATED this 26                                                  \




Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

RENATA GOWIE; OSB #175273
Civil Chief

s/ Leisa A. Wolf
LEISA A. WOLF
Special Assistant United States Attorney
of Attorneys for Defendant
(206) 615-3621




Page 2 of2 OPINION AND ORDER
